ON PETITIONS FOR REHEARING
(Opinion March 26, 1990, 5th Cir. 896 F.2d 1435)
Before LIVELY *, JOLLY, and DUHÉ, Circuit Judges.
PER CURIAM:
IT IS ORDERED that the petition for panel rehearing filed by the United States is hereby DENIED.
IT IS FURTHER ORDERED that the petitions for panel rehearing filed by Mrs. Ahart and Mrs. Manuel are granted in part. The mandate of this court is hereby amended to authorize the award of post-judgment interest pursuant to 28 U.S.C. § 1961 and 31 U.S.C. § 1304(b)(1)(A). See Brooks v. United States, 757 F.2d 734, 740-41 (5th Cir.1985). In all other respects, the petitions for panel rehearing filed by Mrs. Ahart and Mrs. Manuel are DENIED.